4 F. Supp. 2d 1264 (1998)
CRESWELL TRADING CO., INC., South Bay Foundry 1989, D & L Supply Co., Southern Star, Inc., City Pipe & Foundry, Inc., Capitol Foundry of Virginia, Inc., Virginia Precast Corp., and Techsales, Inc., Plaintiffs,
Crescent Foundry Co. P. Ltd., Select Steels, Ltd., Rsi (India) Pvt. Ltd., Kejriwal Iron & Steel Works, Govind Steel Co., Ltd., R.B. Agarwalla & Co., Serampore Industries P. Ltd., Super Castings (India), Carnation Enterprises P. Ltd., Uma Iron & Steel Co., and Commex Corp., Plaintiffs-Intervenors,
v.
UNITED STATES, Defendant,
Allegheny Foundry Co., Campbell Foundry, Co., Deeter Foundry, Inc., East Jordan Iron Works, Inc., Lebaron Foundry, Inc., Municipal Castings, Inc., Neenah Foundry Co., Pinkerton Foundry, Inc., U.S. Foundry & Manufacturing Co., Vulcan Foundry, Inc., and Alhambra Foundry, Inc., Defendants-Intervenors.
Slip Op. 98-87. Court. No. 91-01-00012.
United States Court of International Trade.
June 24, 1998.

ORDER
DiCARLO, Senior Judge.
In accordance with the decision (April 16, 1998) and mandate (June 8, 1998) of the *1265 United States Court of Appeals for the Federal Circuit, Appeal Nos. 97-1486 and 97-1487, affirming-in-part and reversing-in-part this court's decision in Creswell Trading Co. v. United States, 21 CIT ___, 964 F. Supp. 409 (1997) [hereinafter Creswell V], it is hereby
ORDERED that the portion of this court's opinion and order in Creswell V holding that oceanic shipping costs did not constitute countervailable subsidies is vacated, and it is further
ORDERED that Commerce shall recalculate the countervailing subsidy conferred and issue new final results consistent with the opinion of the appellate court. Remand results are due within thirty days of the date this order is entered. It is further
ORDERED that any party contesting the results shall file comments or responses within thirty days of the remand results, after which Commerce will have fifteen days in which to file a reply.
SO ORDERED.